DETAILED ACTION
The communication dated 12/30/2021 has been entered and fully considered. 
Claims 1, 4 and 7-8 have been amended. Claims 1-8 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1 and 7 under § 103 have been fully considered and are persuasive. The Applicant argues that BUTLER and MEIHOFER does not teach a tension applied to the file while the transferring of the film is stopped is higher than a tension applied to the film immediately before the slowing of the transferring of the film starts. The Examiner agrees that BUTLER and MEIHOFER does not teach a tension applied to the file while the transferring of the film is stopped is higher than a tension applied to the film immediately before the slowing of the transferring of the film starts (e.g., during a producing process of the film). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayduk (U.S. PGPUB 2004/0222235), hereinafter HAYDUK.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, Jr. et al. (U.S. 3,813,053), hereinafter BUTLER, in view of Hayduk (U.S. PGPUB 2004/0222235), hereinafter HAYDUK.
Regarding claim 1, BUTLER teaches: A method for producing a film (BUTLER teaches a method for forming a web [Abstract]), the method comprising the step of: (a) transferring a film and winding the film around at least one wind-up core (BUTLER teaches running the web from the accumulator around one of the nip rolls to a core in one of the winding stations [Abstract; Col. 3, lines 44-50]), wherein during the step (a), (i) the transferring of the film is slowed in order for the winding of the film to be suspended (BUTLER teaches the web can be stopped or move very slowly [Col. 3, lines 44-45]. It would be inherent that the web slows down when it stops.) and (ii) after the winding of the film is suspended, 10the transferring of the film is accelerated in order for the winding of the film to be resumed (BUTLER teaches winding of the web is resumed at an alternative station [Col. 3, lines 48-49]. BUTLER teaches the winding accelerates [Col. 3, lines 49-55; Abstract]), wherein the film has a tension at a first level during a period extending from (i) a predetermined time point during a period during which the winding of the film is suspended to (ii) a time point at which the accelerating starts, and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts.
BUTLER is silent as to the film has a tension at a first level during a period extending from (i) a predetermined time point during a period during which the winding of the film is suspended to (ii) a time point at which the accelerating starts, and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts. In the same field of endeavor, winding, HAYDUK teaches the web tensioning means is active in controlling tension while dispensing film [0447]. HAYDUK teaches when starting film drawing, the torque on the motor will be rapidly reduced so as to not over tension the web [0447]. HAYDUK teaches when stopping the film drawing, the torque on the motor will be rapidly increased so that the film roll’s own momentum does not overrun and cause the web to become slack [0447], indicating that the tension is higher when the drawing is stopped. It would be obvious ton one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUTLER, by having a second tension higher than the first tension, as suggested by HAYDUK, in order to improve film replenishment [0022; 0025]. 
Regarding claim 2, BUTLER teaches: wherein during the step (a), the first level is higher than the second level by 2.5% to 17.5% (BUTLER teaches the difference between a starting and ending tension is something on the order of 5 % for typical webs [Col. 2, lines 37-40]).
Regarding claim 3, HAYDUK further teaches: predetermined time point is a time point at which the suspending of the winding of the film starts (HAYDUK teaches the time of the increased tension is when stopped [0447]).
Regarding claim 5, BUTLER teaches: wherein the step (a) includes a step (b) of slitting the film in a direction of the transferring of the film into a plurality of strip-shaped films (BUTLER teaches the web is trained over a pair of overhead idler roller s(66, 68) and down to a slitter (70) [Col. 4, lines 15-17]), the at least one wind-up core includes a plurality of wind-up cores (BUTLER teaches from the slitter (70), the web passes over idler rollers (72, 74) and through a splicer assembly to the lower or upper winding stations [Col. 4, lines 18-21]), and during the step (a), the plurality of strip-shaped films are each wound around one of the plurality of wind-up cores (BUTLER shows the web is wound onto two rollers [Fig. 1]).
Regarding claim 7, BUTLER teaches: A film winding device for transferring a film and winding the film around a wind-up core (BUTLER teaches an apparatus for forming a web [Fig. 1; Abstract]. BUTLER teaches running the web from the accumulator around one of the nip rolls to a core in one of the winding stations [Abstract; Col. 3, lines 44-50; Fig. 1]), wherein (i) the transferring of the film is slowed in order for the winding of the film to be suspended (BUTLER teaches the web can be stopped or move very slowly [Col. 3, lines 44-45]. It would be inherent that the web slows down when it stops) and (ii) after the winding of the film is suspended, the transferring of the film is accelerated in order for the winding of the film to be resumed (BUTLER teaches winding of the web is resumed at an alternative station [Col. 3, lines 48-49]. BUTLER teaches the winding accelerates [Col. 3, lines 49-55; Abstract]), wherein the film has a tension at a first level during a period extending from (i) a predetermined time point during a period during which the winding of the film is suspended to (ii) a time point at which the accelerating starts, and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts.
BUTLER is silent as to the film has a tension at a first level during a period extending from (i) a predetermined time point during a period during which the winding of the film is suspended to (ii) a time point at which the accelerating starts, and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts. In the same field of endeavor, winding, HAYDUK teaches the web tensioning means is active in controlling tension while dispensing film [0447]. HAYDUK teaches when starting film drawing, the torque on the motor will be rapidly reduced so as to not over tension the web [0447]. HAYDUK teaches when stopping the film drawing, the torque on the motor will be rapidly increased so that the film roll’s own momentum does not overrun and cause the web to become slack [0447], indicating that the tension is higher when the drawing is stopped. It would be obvious ton one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUTLER, by having a second tension higher than the first tension, as suggested by HAYDUK, in order to improve film replenishment [0022; 0025]. 
Regarding claim 4, BUTLER teaches: A method for producing a film (BUTLER teaches a method for forming a web [Abstract]), the method comprising the step of: (a) transferring a film and winding the film around at least one wind-up core (BUTLER teaches running the web from the accumulator around one of the nip rolls to a core in one of the winding stations [Abstract; Col. 3, lines 44-50]), wherein during the step (a), the transferring of the film is slowed in order for the winding of the film to be suspended (BUTLER teaches the web can be stopped or move very slowly [Col. 3, lines 44-45]. It would be inherent that the web slows down when it stops.), wherein the film has a tension at a first level during a period extending from (i) a time point at which the slowing of the transferring of the film starts to (ii) a time point at which the suspending of the winding of the film ends (BUTLER teaches winding of the web is resumed at an alternative station [Col. 3, lines 48-49]. BUTLER teaches the winding resumes and suspending the winding would inherently stop [Col. 3, lines 49-55]), and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts.
BUTLER is silent as to the film has a tension at a first level during a period extending from (i) a time point at which the slowing of the transferring of the film starts to (ii) a time point at which the suspending of the winding of the film ends, and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts. In the same field of endeavor, winding, HAYDUK teaches the web tensioning means is active in controlling tension while dispensing film [0447]. HAYDUK teaches when starting film drawing, the torque on the motor will be rapidly reduced so as to not over tension the web [0447]. HAYDUK teaches when stopping the film drawing, the torque on the motor will be rapidly increased so that the film roll’s own momentum does not overrun and cause the web to become slack [0447], indicating that the tension is higher when the drawing is stopped. It would be obvious ton one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUTLER, by having a second tension higher than the first tension, as suggested by HAYDUK, in order to improve film replenishment [0022; 0025].
Regarding claim 8, BUTLER teaches: A film winding device for transferring a film and winding the film around a wind-up core (BUTLER teaches an apparatus method for forming a web [Abstract; Fig. 1]. BUTLER teaches running the web from the accumulator around one of the nip rolls to a core in one of the winding stations [Abstract; Col. 3, lines 44-50]), wherein the transferring of the film is slowed in order for the winding of the film to be suspended (BUTLER teaches the web can be stopped or move very slowly [Col. 3, lines 44-45]. It would be inherent that the web slows down when it stops.), wherein the film has a tension at a first level during a period extending from (i) a time point at which the slowing of the transferring of the film starts to (ii) a time point at which the suspending of the winding of the film ends (BUTLER teaches winding of the web is resumed at an alternative station [Col. 3, lines 48-49]. BUTLER teaches the winding resumes and suspending the winding would inherently stop [Col. 3, lines 49-55]), and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts.
BUTLER is silent as to the film has a tension at a first level during a period extending from (i) a time point at which the slowing of the transferring of the film starts to (ii) a time point at which the suspending of the winding of the film ends, and wherein the first level is higher than a second level that the tension has immediately before the slowing of the transferring of the film starts. In the same field of endeavor, winding, HAYDUK teaches the web tensioning means is active in controlling tension while dispensing film [0447]. HAYDUK teaches when starting film drawing, the torque on the motor will be rapidly reduced so as to not over tension the web [0447]. HAYDUK teaches when stopping the film drawing, the torque on the motor will be rapidly increased so that the film roll’s own momentum does not overrun and cause the web to become slack [0447], indicating that the tension is higher when the drawing is stopped. It would be obvious ton one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUTLER, by having a second tension higher than the first tension, as suggested by HAYDUK, in order to improve film replenishment [0022; 0025].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, Jr. et al. (U.S. 3,813,053), hereinafter BUTLER, and Hayduk (U.S. PGPUB 2004/0222235), hereinafter HAYDUK, as applied to claim 1 above, and further in view of Lund et al. (U.S. 4,342,432), hereinafter LUND.
Regarding claim 5, BUTLER teaches the limitations as stated above. 
In the alternative, in the same field of endeavor, web winding, Lund et al. (U.S. 4,342,432), LUND teaches the web being unwound from around a supply core and slit into strips which are rewound about a plurality of individual product cores [Col. 3, lines 25-28]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUTLER and HAYDUK, by slitting the web and having a plurality of product cores, as suggested by LUND, in order to increase manufacturing and have products with uniformly aligned edges [Col. 3, lines 54-55].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, Jr. et al. (U.S. 3,813,053), hereinafter BUTLER, and Hayduk (U.S. PGPUB 2004/0222235), hereinafter HAYDUK, as applied to claim 1 above, and further in view of SHIN et al. (U.S. PGPUB 2017/0092912), hereinafter SHIN.
Regarding claim 6, BUTLER and HAYDUK are silent as to wherein the film is a separator for a secondary battery. In the same field of endeavor, films, SHIN teaches a separator film for a secondary battery [0002]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BUTLER and HAYDUK, by having the film a separator film for a battery, as suggested by SHIN, in order to use with batteries and have a less deformed product [0006]. Furthermore, it would have been obvious to one of ordinary skill in the art to have the film be used as a separator for a secondary battery, as it’s known in the art to use films in this manner. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748